Case 8:19-mc-00016-UA-KES Document 20 Filed 07/26/19 Page 1 of 2 Page ID #:145


 1 JENNIFER L. BROCKETT (State Bar No. 193433)
    jenniferbrockett@dwt.com
 2 DAVIS WRIGHT TREMAINE LLP
   865 South Figueroa Street, 24th Floor
 3 Los Angeles, California 90017-2566
   Telephone: (213) 633-6800
 4 Fax: (213) 633-6899
 5 JAMES H. BICKS (Pro Hac Vice application forthcoming)
    jbicks@wiggin.com
 6 WIGGIN AND DANA, LLP
   Two Stamford Plaza
 7 281 Tresser Boulevard
   Stamford, Connecticut 06901
 8 Telephone: (203) 363-7622
   Fax: (203) 363-7676
 9
   BENJAMIN M. DANIELS (Pro Hac Vice application forthcoming)
10  bdaniels@wiggin.com
   WIGGIN AND DANA, LLP
11 One Century Tower
   265 Church Street
12 New Haven, Connecticut 06508
   Telephone: (203) 498-4400
13 Fax: (203) 782-2889
14 Attorneys for Intervenor
   ASTRONICS ADVANCED ELECTRONIC
15 SYSTEMS CORP.
16
                               IN THE UNITED STATES DISTRICT COURT
17
                               THE CENTRAL DISTRICT OF CALIFORNIA
18
19 In the Matter of the Application of          No. 8:19-mc-00016-UA-KES
   LUFTHANSA TECHNIK, Petitioner,
20 for an Order Pursuant to 28                  Assigned to the Hon. Karen E. Scott
   U.S.C. §1782 to Take Discovery,
21 Pursuant to the Federal Rules of Civil       CORPORATE DISCLOSURE
   Procedure, of Respondent Thales              STATEMENT
22 Avionics Incorporated for Use in
   Foreign Proceedings.                         Dept.:      6D
23
24                                              Action Filed: June 28, 2019
25                                              [FEDERAL RULE OF CIVIL
                                                PROCEDURE 7.1]
26
27
28

     CORPORATE DISCLOSURE STATEMENT
     Case No. No. 8:19-mc-00016-UA-KES
     4833-8772-9309v.1 0080849-000028
Case 8:19-mc-00016-UA-KES Document 20 Filed 07/26/19 Page 2 of 2 Page ID #:146


 1            Proposed Intervenor Astronics Advanced Electronic Systems Corp. submits
 2 this statement pursuant to Fed. R. Civ. P. 7.1. Astronics Advanced Electronic
 3 Systems Corp. is a wholly-owned subsidiary of Astronics Corp., which is a publicly
 4 held corporation.
 5
 6
     DATED: July 26, 2019                    DAVIS WRIGHT TREMAINE LLP
 7                                           JENNIFER L. BROCKETT
 8
 9                                           By:/s/ Jennifer L. Brockett
10                                                       Jennifer L. Brockett

11
12 DATED: July 26, 2019                      WIGGIN AND DANA, LLP
                                             JAMES H. BICKS
13                                           BENJAMIN M. DANIELS

14
                                             By:/s/ Benjamin M. Daniels
15
                                                        Benjamin M. Daniels
16
                                            Attorneys for Intervenor
17                                          ASTRONICS ADVANCED ELECTRONIC
                                            SYSTEMS CORP.
18
19
20
21
22
23
24
25
26
27
28
                                              1
     CORPORATE DISCLOSURE STATEMENT
     Case No. No. 8:19-mc-00016-UA-KES
     4833-8772-9309v.1 0080849-000028
